DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/22 has been entered.

Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.

NEW REJECTIONS: NECESSITATED BY AMENDMENT

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (US 20110217561 A1) in view of Sumitomo Seika (JP 2009-6508 A) and further in view of US 2010/0249273 to Scales et al.

Re claim 1, Fujimura teaches coating fluid for forming a gas barrier layer, the coating fluid comprising; a liquid medium containing water; and a resin having at least one type of functional group selected from the group consisting of a hydroxy group, a carboxy group (see Fujimura teaches coating liquids of polycarboxylic acid polymer[148]  and acrylic [126], and water [151],  [0010] containing polyacrylic acid achieve excellent transparency and gas barrier properties. [0011] A coating liquid according to the present invention comprises ultrafine inorganic compound particles, a resin, a sodium polycarboxylate and water. [0012] The coating liquid is preferably obtained by mixing water, ultrafine inorganic compound particles, an aqueous resin dispersion and a sodium polycarboxylate.  (see published claims 1-2). [0040] 
 	
Re claim 7, Fujimura teaches a laminate comprising: a substrate; and the coating film according to claim 6 formed on the substrate.  See [205, 209].

Further re claim 1, Fujimura teaches [0205] The gas barrier laminates are produced as described above. [0206] polyvinyl alcohol (PVA), polycarboxylic acid polymer, but not a microparticulate resin consisting of polyvinyl alcohol and polyacrylic resin as claimed with the average particle size of 100 nm to 600 nm as claimed.

Further re claim 1, Fujimura doesn’t teach an average particle size of the resin is 300 to 600 nm.  

Sumitomo Seika discloses a resin is within overlapping ranges as Sumitomo Seika teaches a laminated film in which a coating of an ethylene/vinyl alcohol-based copolymer aqueous dispersion containing particles having an average particle size of 0.01-0.2 μm is formed on a substrate film having an inorganic deposition layer, and Sumitomo Seika (page 5) also teaches , EVOH particles crystallize without aggregation in the process, and the average particle size is 0.01 to 0.2 μm, that the average particle size of the particles contained in the ethylene/vinyl alcohol based copolymer aqueous dispersion is preferably 0.01-0.2 μm, and if the average particle size exceeds 0.2 μm, an EVOH-laminated film can be obtained, but the transparency and gas barrier properties of the coated film may be deteriorated, which may be undesirable. In addition, Sumitomo Seika (examples) discloses ethylene/vinyl alcohol based copolymer aqueous dispersions.

Scales teaches also ethylene/vinyl alcohol copolymer having an average particle size of overlapping less than 500 nm range for oxygen permeability enhancement.  See [7, 37, 24-25, 29, 46, 69].

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.    

All applied prior art refernces belong to the same technical field of a coating solution containing a vinyl alcohol-based polymer for forming a gas barrier layer, and address the common problem of achieving excellent gas barrier properties. Thus, in the coating agent disclosed Fujimura, a person skilled in the art would have been appraised at the time of the effective filing date and by selecting from the overlapping portion 300 to 600 nm of the range less than 500 nm taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05, selection of an average particle size of the water-dispersible polymer to be around that specified in Sumitomo Seika effects transparency and gas barrier properties and Scales effects oxygen permeability (same as applicant).


Re claims 5-6, Fujimura teaches in [92] gas barrier laminates (per claim 6), in [0127] The polycarboxylic acid polymers used in the invention usually have a number average molecular weight in the range of 2,000 to 10,000,000 (overlaps Applicant’s range of 200,000 to 5,000,000 per claim 5); and (Preparation Example b-1) 80 g of polyacrylic acid (per claim 5) having a number average molecular weight of 200,000 (Aron A-10H manufactured by Toagosei Co., Ltd .: 25 wt% aqueous solution) is dissolved in 117.7 g of distilled water, and 2.3 g of zinc oxide (manufactured by Wako Pure Chemical Industries) is added. After neutralizing 20 mol% of the carboxyl groups of the polyacrylic acid, distilled water was added to adjust the solid content concentration to 10 wt% to obtain a coating liquid (b-1).  

Re claim 8, Fujimura teaches a molded article [0099-100] The substrates are not particularly limited. Examples include bottles, cups, and thus would be attached to make the laminate. See [92, 102].

 

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (US 20110217561 A1) in view of Sumitomo Seika (JP 2009-6508 A) and further in view of US 2010/0249273 to Scales et al.as applied to claim 1 above, and further in view of Toray Industries, Inc. (JP 09-324061 A). 

The combination rejection is relied upon for all that it teaches as set forth above.
Re claim 3, Fujimura doesn’t teach an average polymerization degree of the polyvinyl alcohol is 800 to 3,000.

Toray Industries, Inc. discloses a coating agent obtained by mixing solution A and solution B, wherein solution A is obtained by dispersing an inorganic layered compound in a mixed solvent, and solution B is obtained by dispersing a polyvinyl alcohol, which is a water-soluble or water dispersible polymer and has a degree of polymerization of 1700, in a water/IPA mixed solvent.  Toray Industries disclosed a copolymerized polyvinyl alcohol having a vinyl alcohol unit content of 60 mol% or more. The polymerization degree of the polyvinyl alcohol-based polymer or its derivative is preferably 100 to 5000, and more preferably 1200 to 2500 (overlapping Applicant’s range of 800 to 3000).  Defining the surface roughness parameter Rt / Ra of the coating film surface improves the abrasion resistance of the process when laminating an unstretched propylene film or the like with an adhesive interposed between them and improves the gas barrier property.  See page 3.  See International Search Report.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

All references belong to the same technical field of a coating solution containing a vinyl alcohol-based polymer for forming a gas barrier layer, and address the common problem of achieving excellent gas barrier properties. Thus, in the coating agent disclosed Fujimura, a person skilled in the art would have been appraised at the time of the effective filing date and by selecting from the overlapping portion 800 to 3000 of the range 100 to 5000 taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05, selection of the PVA as claimed results in improving abrasion resistance also.


RESPONSE TO ARGUMENTS
Applicants arguments of 11/21/22 are acknowledged but not convincing. 
Applicant has amended the claims to require microparticulate resin size fo 300 to 600 nm, which is mitigated by the newly applied reference, Scales.
 Applicant’s pointing to Table 1 of the specification is not persuasive as limitations from the specifications are not read into the claims. 
          				 Conclusion
Reference of interest but not relied upon: US 20060286378 teaches sized particles for light scattering properties. JP 2013208901 (Hoshi et al.)  teaches on pages 5- 6, a similar PVA of overlapping polymerization degree of 300 to 2000 – see complete paragraphs 7-8, for water soluble polymer B and further having polyacrylic acid (PA)– see paragraph 6 that is dispersed – see paragraph 5, having benefits of penetrating between unit crystal layers of adjacent layer Hoshi teaches the additives are optional so long as the gas barrier laminate and strength are not impaired in paragraph 6.  See also page 7, Hoshi lists polyacrylic acid among other polymers and teaches cost is a concern with inexpensive commercial materials, suppressing the decrease in laminate strength, and not deteriorating the gas barrier laminate in the third complete paragraph.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787

/TAMRA L. DICUS/Primary Examiner, Art Unit 1787